By the court.

The court of probate is not a court of record, in the common law sense of the terms ; yet it has always been the custom to keep a record of all its proceedings. And we are clearly of opinion, that parol evidence is *310not admissible to prove a decision in that court, in order to bar a claim, which would otherwise seem to be founded in justice. There is much good sense in the remarks of Parker, C. J. in the case of Chase vs. Hathaway, (14 Mass. Rep. 222,) on the subject of probate records ; and we have no hesitation in ordering, that there be, in this case,

Judgment on the verdict.